[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              March 5, 2008
                             No. 07-13009                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 05-80094-CR-WJZ

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,


                                  versus



ARIEL RODRIGUEZ-GUTIERREZ,


                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (March 5, 2008)

Before ANDERSON, HULL and FAY, Circuit Judges.

PER CURIAM:
      Nathan Clark, appointed counsel for Ariel Rodriguez-Gutierrez in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Rodriguez-Gutierrez’s

conviction and sentence are AFFIRMED.




                                          2